The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/03/21.
a. Independent claims 1, 2, and 4-6 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2017/0311113, “Abraham”) in view of Kim et al. (US 2020/0267800, hereinafter “Kim’800”).
Regarding claim 1, Abraham discloses a user equipment in a wireless communication system including a base station and the user equipment, comprising: 
- a receiver that receives release assistance information for setting a value of a predetermined timer from the base station (See ¶.184, The new timer, which is transmitted to the UE in a manner of being included in the RRC connection release message, can indicate a maximum time period capable of maintaining the context information of the UE; Examiner’s Note: Kim’800 discloses the message type of “release assistance indication (RAI)); and
- a transmitter that transmits an uplink data in a case where the predetermined timer is not activated (See ¶.90, DRX Cycle: This is a parameter for specifying the periodic repetition of On Duration accompanied with a possible period of inactivity; See ¶.91, drx-InactivityTimer: This is a parameter for specifying the number of consecutive PDCCH-subframe(s) after successfully decoding PDCCH that indicates initial UL or DL user data transmission for a UE),
- wherein the release assistance information and a buffer status is configured to the user equipment (See ¶.175, If it is checked that there is no additional M2M communication, the base station transmits an RRC connection release message to the UE; See ¶.195, If the UE checks that there is no UL data transmission, the UE transits a DRX switching request message to the base station [S1430]. The DRX switching request message corresponds to a message for informing the base station that Examiner’s Note: there is no any indication in the amended claim that a buffer status should be included in the received RAI),
- wherein the transmitter activates the predetermined timer in a case where the value of the predetermined timer is set from the base station (See ¶.102, additional transmission or retransmission may occur in a duration other than the On Duration. Accordingly, the UE needs to attempt PDCCH reception in a time interval in which the additional transmission or retransmission may occur even though the time interval is not the On Duration. In particular, the UE attempts to receive the PDCCH in a time interval in which onDurationTimer for managing On Duration, drx-InactivityTimer for managing inactivity, or drx-RetransmissionTimer for managing retransmission is running. In addition, even if the UE is performing a random access procedure or the UE attempts to receive a UL grant after sending a scheduling request, the UE attempts to receive PDCCH carrying the UL grant; See further ¶.110-116) and the buffer status indicating that there is no uplink data to be transmitted is transmitted to the base station (See ¶.195, If the UE checks that there is no UL data transmission, the UE transits a DRX switching request message to the base station [S1430]. The DRX switching request message corresponds to a message for informing the base station that there is no additional data transmission. The DRX switching request message can be performed in a form of a BSR (Buffer Status Report); See S1120 fig.11 and ¶.174-175, ‘check there is no additional data transmission’ to the base station; S1220 & S1230 fig.12, ‘check there is no additional data transmission and then send ‘RRC connection release request message to the BS; See further, S1330, S1430; See S1140), and
- wherein the release assistance information for setting the value of the predetermined timer is included in an information element indicating MAC layer setting (See ¶.104, the eNB may command the UE to transition to a DRX state by transmitting a DRX command MAC CE (control element) to the UE. As will be described later, upon receiving the DRX command MAC CE from the eNB, the UE transitions to a short DRX state if a short DRX cycle is configured and, otherwise, the UE transitions to a long DRX state …The DRX command MAC CE is identified through a logical ID of a MAC PDU subheader; See ¶.116, if drx-InactivityTimer expires or a DRX command MAC CE is received in this subframe).
Abraham discloses the method of transmitting, by a base station, RRC connection release message, as a release assistance information, including time information (Abraham, See ¶.184), but does not explicitly disclose the message type of “release assistance indication (RAI), wherein a value of the RAI is configured to the user equipment.”
However, Kim’800 discloses the limitations “a value of the RAI information is configured to the user equipment (Kim’800, See ¶.8, performing an S1 release procedure by a mobile management entity (MME) in a wireless communication system. The method may include: receiving, from a user equipment (UE), a non-access stratum (NAS) UL message including uplink (UL) data and release assistance information indicating that the UE expects a downlink (DL) response to the UL data; forwarding the UL data to a serving gateway (S-GW); when the DL response to the UL data is received from the S-GW, starting a first timer and transmitting, to an evolved node B (eNB), an S1 UE Context Release Command message including the DL response; and performing the S1 release procedure after expiration of the first timer; See 11 & 12 fig.10 and ¶.168, The eNB transmits RRC DL data including the DL data encapsulated in a NAS PDU. When DL data was received, if a request to tear down the RRC connection was included in the release assistance information, which was sent via the S1-AP message in step 11, 

    PNG
    media_image1.png
    162
    505
    media_image1.png
    Greyscale

                                       FIG. 10

In other words, a request to tear down the RRC connection included in the release assistance information (RAI) is used to configure for the UE to be released).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “wherein a value of the RAI is configured to the user equipment” as taught by Kim’800 into the system of Abraham, so that it provides a way of tear down/release the RRC connection based on the RAI having a time information (Kim’800, See ¶.168).

Regarding claim 2, it is a claim corresponding to the claim 1, except the limitations “until the predetermined timer expires (Abraham, See ¶.18, if the prescribed time period is expired)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 4, it is a base station claim corresponding to the UE claim 1, except the limitations “a processor (Abraham, See 220 fig.15, a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, it is a signal transmission method claim corresponding to a UE claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 6, it is a signal transmission method claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using a prior art by Abraham, especially for the added claim limitations “a buffer status.”
At pages 7-8, with respect to claim 1, applicant argues that any combination of Abraham and Kim’800 fail to disclose “wherein a value of the RAI and a buffer status are configured to the user equipment, wherein the transmitter activates the predetermined timer in a case where the value of the predetermined timer is set from the base station and the buffer status indicating that there is no uplink data to be transmitted is transmitted to the base station” by asserting that “although Abraham (See ¶.195) briefly mentions a buffer status, it is in a completely different context from the claimed RAI Indeed, Abraham is silent regarding buffer status in the context of RAI” [applicant added emphasis].
In reply, as cited in claim 1, there is no any indication that a buffer status should be included in the received RAI. The buffer status is configured to the UE and the buffer status indicating that there is no uplink data to be transmitted is transmitted to the base station as recited in claim 1.
the buffer status is configured to the UE, wherein the buffer status indicating that there is no uplink data to be transmitted is transmitted to the base station” explicitly read on:
¶.[0195] of Abraham discloses “If the UE checks that there is no UL data transmission, the UE transits a DRX switching request message to the base station [S1430]. The DRX switching request message corresponds to a message for informing the base station that there is no additional data transmission. The DRX switching request message can be performed in a form of a BSR (Buffer Status Report). A BSR message defined in LTE/LTE-A consists of 8 bits including 2 bits for indicating a LCG ID (Logical Channel Group) ID and 6 bits for reporting a buffer status. The 2 bits for indicating an LCG ID are used to identify 4 different LCGs and each of the LCGs includes data/bearers having a common QoS requirement” [emphasis added].
¶.[0199] of Abraham discloses “Having received a BSR message from the UE, the base station transmits a DRX switching indication message to the UE to make the UE operate in a DRX mode [S1440]. Having received the DRX switching indication message, although a drx-inactivity timer is not expired, the UE terminates the timer and switches to DRX state [S1450]. In particular, the UE switches to the DRX state earlier than a time period defined in the DRX timer to more reduce power consumption of the UE.”
At pages 8-9, applicant argues that “Kim’800 does not attempt to teach a value of the RAI is configured to the UE.”
In reply, the limitations “a value of the RAI is configured to the UE” read on:
¶.[0008] of Kim’800 discloses “performing an S1 release procedure by a mobile management entity (MME) in a wireless communication system. The method may include: receiving, from a user equipment (UE), a non-access stratum (NAS) UL message including uplink (UL) data and release assistance information indicating that the DL response to the UL data is received from the S-GW, starting a first timer and transmitting, to an evolved node B (eNB), an S1 UE Context Release Command message including the DL response; and performing the S1 release procedure after expiration of the first timer.”
¶.[0168] of Kim’800 discloses “the eNB transmits RRC DL data including the DL data encapsulated in a NAS PDU. When DL data was received, if a request to tear down the RRC connection was included in the release assistance information, which was sent via the S1-AP message in step 11, the RRC DL data may include a request to immediately release the RRC connection. If so, step 14 is immediately executed.


    PNG
    media_image1.png
    162
    505
    media_image1.png
    Greyscale

                                       FIG. 10

In other words, as shown in Fig. 10, a request to tear down the RRC connection included in the release assistance information (RAI) is used to configure for the UE to be released.
Therefore, ordinary skill in the art applies the method of “a value of the RAI is configured to the user equipment” as taught by Kim’800 into the system of Abraham in order to provide a way of tearing down or releasing the RRC connection based on the RAI having a time information (Kim’800, See ¶.168). Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-27-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411